BROWN, J.1
This cause is one to recover damages for injuries to the person of plaintiff, caused, as he alleges, by the carelessness and negligence of the defendant. Plaintiff had a verdict in the court below, and defendant appeals from an order denying a new trial. No questions of law are presented, and we have only to determine whether the verdict is justified by the evidence, and whether the damages awarded ($800) are excessive. We have given the evidence a very careful reading and examination, and can find no reason for disturbing the verdict. The evidence on the questions presented is conflicting, the cause was submitted to the jury under very clear, full, and fair instructions, and the determination of the jury cannot be set aside without departing fr-om the well-settled rule to the effect that a verdict will not be set aside by this court where it has been approved by the trial judge, except in cases where it is clearly and palpably against the evidence. Such is not this case. The damages seem quite large, but not so excessive as to warrant the conclusion that the jury was actuated by feelings of passion and prejudice.
Order affirmed.

 LOVELY, J., having been of counsel, took no part.